Citation Nr: 1101796	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  00-05 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizophrenia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the 
U.S. Air Force from April 1976 to September 30, 1976.  She also 
served in the Reserves with the 910th Tactical Fighter Group, 
Youngstown Municipal Airport, Vienna, Ohio, until she was 
honorably discharged on March 31, 1980.  

In September 2001, the Board of Veterans' Appeals (Board) 
determined that new and material evidence was not submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, originally denied by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in April 1983, and again, in 1998.  The 
claimant appealed the 2001 Board denial to the U.S. Court of 
Appeals for Veterans Claims (Court).  In December 2002, the Court 
vacated the Board's 2001 decision and remanded the matter for 
readjudication.  In October 2003, the Board reopened the claim on 
the grounds that new and material evidence had been submitted and 
remanded the reopened claim for further evidentiary development.  
In December 2004 and February 2006, the Board again remanded the 
matter for development.

In July 2001, the Veteran testified at a videoconference hearing 
before the undersigned Acting Veterans Law Judge of the Board, 
sitting in Washington, D.C. The hearing transcript is of record.

The issue regarding fee agreement will be the subject of a 
separate decision because that claim is a contested claim.  

The issue of a "pension" claim has been raised by the 
Veteran in a statement dated in November 2008, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action. 




FINDING OF FACT

The evidence of record serves to link the Veteran's currently 
diagnosed schizophrenia to her period of ACDUTRA.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the 
Veteran's currently diagnosed schizophrenia was incurred in 
ACDUTRA.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for 
schizophrenia. 

The Board will first discuss certain preliminary matters.  The 
issue on appeal will then be analyzed and a decision rendered.

Compliance with the Court's directives 

As was noted in the Introduction, the Veteran's schizophrenia 
claim involves a remand by the Court.  The Board wishes to make 
it clear that it is aware of the Court's instructions in Fletcher 
v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a 
remand by the Court is not "merely for the purposes of rewriting 
the opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision." The Board's analysis has been 
undertaken with that obligation in mind.

The December 2002 Court decision found that the Board did not 
properly satisfy its duty to notify under the Veterans Claims 
Assistance Act of 2000 (VCAA).  As such, the Veteran was to be 
provided appropriate VCAA notice and afforded the opportunity to 
submit additional evidence in support of her claim.  As will be 
discussed below, the Board provided the Veteran with VCAA notice 
in April 2005 and June 2006 letters.  

The Board is confident that if any additional problems existed, 
the Court would have brought them to the Board's attention.  See 
Harris v. Derwinski, 1 Vet. App.180, 183 (1991) [holding that the 
"Court will [not] review BVA decisions in a piecemeal fashion"].

Stegall consideration

As was alluded to in the Introduction, the Board remanded the 
Veteran's schizophrenia claim in October 2003, December 2004, and 
February 2006.  In essence, the Board instructed the Agency of 
Original Jurisdiction (AOJ) to obtain all outstanding VA and 
private treatment records as well as records from Youngstown 
Municipal Airport, Vienna, Ohio, and inquire whether it has any 
records pertaining to the Veteran's service associated with the 
910th Tactical Fighter Group in an attempt to verify the 
Veteran's period of active duty.  

The evidence of record indicates that the Veteran was contacted 
and instructed to provide all VA and private treatment.  Further, 
the RO contacted the 910th Tactical Fighter Group as well as the 
National Personnel Records Center (NPRC) in order to obtain 
outstanding service records and verify the Veteran's period of 
active service.  Thereafter, the matter was readjudicated via 
August 2004, July 2005, and June 2010 supplemental statements of 
the case (SSOC's).

Accordingly, the Board's remand instructions were fully 
performed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance].



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

A VCAA notice letter was sent to the Veteran regarding her 
service connection claim in April 2005.  This letter appears to 
be adequate.  The Board need not, however, discuss in detail the 
sufficiency of the VCAA notice letter in light of the fact that 
the Board is granting the claim.  Any potential error on the part 
of VA in complying with the provisions of the VCAA has 
essentially been rendered moot by the Board's grant of the 
benefit sought on appeal.

The Board further notes that the Veteran received proper notice 
as to degree of disability and effective date in a June 2006 VCAA 
letter, as required by the decision of the United States Court of 
Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

As discussed below, the Board is granting the Veteran's service 
connection claim.  It is not the Board's responsibility to assign 
a disability rating or an effective date in the first instance.  
The RO will be responsible for addressing any notice defect with 
respect to the assignment of an initial disability rating and/or 
effective date when effectuating the award, and the Board is 
confident that the Veteran will be afforded appropriate notice 
under Dingess.

Accordingly, the Board will proceed to a decision on the merits 
as to the issue on appeal.



Analysis

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including psychoses, when such are 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2010).  However, presumptive 
periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, 
consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of 
service incurrence for certain disease) for the periods of 
ACDUTRA or INACDUTRA is not appropriate.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

When a medical professional determines that a current condition 
is related to an inservice event, then it necessarily follows 
that the current condition was incurred during service.  Godfrey 
v. Derwinski, 2 Vet. App. 352 (1992).  

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

The Veteran is claiming entitlement to service connection for 
schizophrenia, which she contends is due to her period of 
ACDUTRA.  See, e.g., the Veteran's notice of disagreement dated 
in April 1999. 

It is undisputed that the Veteran currently suffers from 
schizophrenia, which is repeatedly documented in the Veteran's 
evaluation and treatment records.  See, e.g., a private treatment 
letter from B.M., M.D., dated in January 2004.

The Board notes that service treatment records do not indicate 
that the Veteran was treated for or diagnosed with schizophrenia 
or any other acquired psychiatric disability during her period of 
ACDUTRA.  However, after reviewing the claims folder, the Board 
believes that service connection may granted based on continuity 
of symptomatology.  See 38 C.F.R. § 3.303(b), discussed above.  

The Board has no reason to disbelieve the Veteran's credible 
contentions regarding a continuity of symptomatology since 
service, which are consistent with the evidence of record.  
Specifically, a treatment record from the Fairland Mental Health 
Center dated in February 1978, which is 18 months after the 
Veteran's discharge from ACDUTRA, indicates that she was 
hospitalized for a month, and was noted to be confused, 
delusional, and hallucinating.  She was diagnosed with paranoid 
schizophrenia at that time.  

Additionally, Dr. B.M. stated in a letter dated in January 2004 
that he has treated the Veteran for schizophrenia since 1977, and 
that the Veteran continued to have mental health problems and 
requires daily medications to assist with management of symptoms.  
Moreover, Dr. B.M. concluded in a private treatment letter dated 
in May 2003 that "[the Veteran's] illness started most probably 
in 1976 during active duty training in the Air Force."  His 
rationale was based on his finding that while on active duty 
training, the Veteran exhibited psychiatric symptoms such as 
hostile behavior, was out of contact with reality, and exhibited 
distractibility such as falling asleep during training classes.  
He also noted the Veteran's paranoid delusions, including the Air 
Force "trying to get rid of her," "they gave her a hard time," 
and "a bartender put something in her drink."  Finally, Dr. 
B.M. based his diagnosis of schizoaffective disorder on his 
finding of Major Depression or Manic episodes, concurrent with 
symptoms of schizophrenia "delusions and hallucinations."  Dr. 
B.M.'s report therefore appears to have been based upon 
examination of the Veteran and thoughtful analysis of the 
Veteran's entire history and current medical condition.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value 
of a physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"].

Crucially, there is no competent medical evidence which indicates 
that the Veteran's current schizophrenia symptomatology is not 
related to her period of active duty training.  Also of 
significance is the fact that the treatment records associated 
with the Veteran's claims folder contain nothing to otherwise 
explain the Veteran's persistent psychiatric symptomatology.
  
Based on the above-cited evidence, the Board has no reason to 
doubt the Veteran's assertions that she has had symptoms of 
schizophrenia since leaving ACDUTRA.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Continuity of symptomatology is therefore established.  
The benefit sought on appeal is accordingly allowed.   


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizophrenia is granted.



____________________________________________
NADINE W. BENJAMIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


